J-A13020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                                             :
              v.                             :
                                             :
                                             :
 VALENTINA SALAZAR                           :
                                             :
                     Appellant               :    No. 1525 EDA 2021

        Appeal from the Judgment of Sentence Entered July 8, 2021
  In the Court of Common Pleas of Northampton County Criminal Division
                    at No(s): CP-48-CR-0003386-2019


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                                     FILED JULY 13, 2022

     Appellant, Valentina Salazar, appeals from the Judgment of Sentence

entered on July 8, 2021, after the court found her guilty of two counts of

Driving Under the Influence—Controlled Substance (“DUI”). After careful

review, we affirm.

     Appellant’s     bench   trial   began   on   May   3,    2021.   At   trial,   the

Commonwealth presented evidence proving that on April 16, 2019, Appellant

drove her car into a neighbor’s vehicle, storage shed, and residence in

Walnutport. Police arrived on the scene and found a burned marijuana blunt

in Appellant’s vehicle. Appellant admitted to smoking marijuana before
J-A13020-22



driving. Although Appellant alleged to have had a valid medical marijuana

card, she was unable to produce it for the officers on the scene.1

       On May 4, 2021, at the conclusion of Appellant’s trial, the court

convicted her of two counts of DUI.2 The court sentenced her to 3 to 30 days’

incarceration. Appellant timely filed a Notice of Appeal and both she and the

trial court complied with Pa.R.A.P. 1925.

       Appellant raises three issues for our review:

       1. Did the trial court err in convicting the Appellant of DUI—
       controlled substance marijuana and marijuana metabolite where
       this “zero tolerance” statute contravenes the statutory immunity
       afforded “patients” under the Medical Marijuana Act?

       2. Should the Appellant’s DUI convictions for marijuana and
       marijuana metabolite be vacated where application of the strict
       liability standard would produce an absurd and unreasonable
       result?

       3. Did the trial court err in concluding that the Appellant forfeited
       her immunity under the [Medical Marijuana Act] by smoking
       medical marijuana where she was otherwise in full compliance
       with this remedial statute?

Appellant’s Br. at 4.

       Appellant’s issues are interrelated and, as a result, we address them

together. In short, Appellant argues that her status as a lawful recipient of

marijuana under the Medical Marijuana Act (“MMA”) entitles her to immunity

from prosecution for DUI related to marijuana use. Id. at 18-25. She
____________________________________________


1Appellant explained at trial that she had lost the relevant card and, instead,
she introduced into evidence a card valid from May 7, 2019, to May 7, 2020.

2 75 Pa.C.S. §§ 3802(d)(1)(i), (iii). Appellant’s DUI convictions merged for
sentencing.

                                           -2-
J-A13020-22



challenges the trial court’s determination that the MMA does not apply to

Appellant because she did not strictly comply with the terms of the act.3 Id.

at 25-27.

       Under the MMA, “use or possession of medical marijuana as set forth in

this act is lawful within this Commonwealth.” 35 P.S. § 10231.303(a). The

MMA strictly circumscribes the use of medical marijuana in Pennsylvania and

only applies when the user complies with the requirements of the act. Id. at

§§ 10231.303(b) and 10231.304(b) (setting forth lawful and unlawful uses of

medical marijuana), 10231.2103(a) (providing legal protection “for lawful

use of medical marijuana . . . in accordance with this act[.]” (emphasis

added)). See, e.g., Commonwealth v. Murray, 245 A.3d 1119 (Pa. Super.

2020) (non-precedential decision) (finding that appellant was not entitled to

any MMA protections due to his use of marijuana purchased outside the

guidelines of the MMA).

       Relevant to the instant appeal, it remains unlawful under the MMA to

smoke marijuana. 35 P.S. § 10231.304(b)(1). Additionally, when in

possession of medical marijuana, the patient “shall possess an identification

card[.]” Id. at § 10231.303(b)(7).

       The trial court found that because Appellant was not using medical

marijuana in accordance with the MMA, she was not entitled to any potential

____________________________________________


3“[O]ur inquiry focuses upon the meaning and application of [the MMA;] this
Court’s review is plenary and non-deferential.” Commonwealth v. Conklin,
897 A.2d 1168, 1175 (Pa. 2006).

                                           -3-
J-A13020-22



protections from prosecution that the MMA may afford. Trial Ct. Op., 7/26/21,

at 3. It explained that “[b]y her own admission, [Appellant] was smoking

marijuana on the date of the offense, up until two hours prior thereto[.]” Id.

It further observed that Appellant “was unable to produce documentary

evidence that she possessed, at the time of the offense on April 16, 2019, a

valid medical marijuana patient card.” Id.

       We agree with the trial court’s analysis that Appellant did not meet the

requirements for any immunity that the MMA may provide. Appellant admitted

that she ingested marijuana by smoking it on the day of the crash. This

admission is corroborated by the evidence that the police found burned

marijuana in Appellant’s car. N.T. Trial, 5/3/21, at 24-25, 70, 73, 88-89, 100-

01; N.T. Trial, 5/4/21, at 38, 40-41. Also, Appellant was unable to produce a

medical marijuana card to accompany her possession of medical marijuana at

the time of the crash. N.T. Trial, 5/3/21, at 29, 109; N.T. Trial, 5/4/21, at 34,

45-46.

       Since Appellant ingested marijuana by smoking it and failed to possess

a valid medical marijuana card on the date of the crash, she was not in

compliance with the MMA. As a result, the MMA simply does not apply to the

instant case and Appellant’s claims related to the MMA fail.4 We, thus, affirm

Appellant’s Judgment of Sentence.

____________________________________________


4We note that this Court recently reiterated that the MMA does not create an
affirmative defense to DUI. Commonwealth v. Wagner, No. 491 WDA 2021,
(Footnote Continued Next Page)


                                           -4-
J-A13020-22



       Judgment of Sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/13/2022




____________________________________________


2022 WL 1016638 at *1 (Pa. Super. filed Apr. 5, 2022) (unpublished
memorandum). We explained that “although the MMA legalized the ‘use or
possession’ of medical marijuana, the [Controlled Substance Act] and Motor
Vehicle Code still render it illegal for a person to drive a motor vehicle with
marijuana or its metabolites in their blood.” Id. at *7.

                                           -5-